Dismissed and Opinion filed February 19, 2004








Dismissed and Opinion filed February 19, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00474-CV
____________
 
SEABROOK PARTNERS, LTD.,
Appellant
 
V.
 
CITY OF
SEABROOK, Appellee
 

 
On Appeal from the
215th District Court
Harris County,
Texas
Trial Court Cause No.
01‑15173
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed April 16, 2003.  The clerk=s record was filed on June 16,
2003.  There was no reporter=s record taken in the trial
court.  No brief was filed.
On January 22, 2004, this Court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before February 12, 2004, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
 




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 19, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.